UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 20-F (Mark One) ¨ REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR ý ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR ¨ SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number:001-32640 DHT HOLDINGS, INC. (Exact name of Registrant as specified in its charter) Not Applicable (Translation of Registrant’s name into English) Republic of the Marshall Islands (Jurisdiction of incorporation or organization) 26 New Street St.Helier, Jersey, JE23RA Channel Islands (Address of principal executive offices) Eirik Ubøe Tel: +44 1534 639759 26 New Street St.Helier, Jersey, JE23RA Channel Islands (Insert name, telephone, e-mail and/or facsimile number and address of company contact person) Securities registered or to be registered pursuant to Section 12(b) of the Act. Title of each class Common stock, par value $0.01 per share Name of each exchange on which registered New York Stock Exchange Securities registered or to be registered pursuant to Section 12(g) of the Act:None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act:None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report.48,921,961 common stock, par value $0.01 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes ¨No ý If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934.Yes ¨No ý Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ý No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ¨Accelerated Filer ýNon-accelerated Filer ¨ Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing:U.S. GAAP ¨International Financial Reporting Standards as issued by the International Accounting Standards Board ýOther ¨ If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow.Item 17 ¨Item 18 ¨ If this report is an annual report, indicate by check mark whether the registrant is shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No ý TABLE OF CONTENTS PAGE INTRODUCTION AND USE OF CERTAIN TERMS 1 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS 4 PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS 5 ITEM 2. OFFER STATISTICS AND EXPECTED TIME TABLE 5 ITEM 3. KEY INFORMATION 5 ITEM 4. INFORMATION ON THE COMPANY 20 ITEM4A. UNRESOLVED STAFF COMMENTS 37 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 37 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 48 ITEM 7. MAJOR STOCKHOLDERS AND RELATED PARTY TRANSACTIONS 55 ITEM 8. FINANCIAL INFORMATION 56 ITEM 9. THE OFFER AND LISTING 57 ITEM 10. ADDITIONAL INFORMATION 58 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 70 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 70 PART II ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 71 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 71 ITEM 15. CONTROLS AND PROCEDURES 71 ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT 72 ITEM 16B. CODE OF ETHICS 72 ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 72 ITEM 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 72 ITEM 16E. PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 73 i ITEM 16F. CHANGE IN REGISTRANT’S CERTIFYING ACCOUNTANT 73 ITEM 16G. CORPORATE GOVERNANCE 73 PART III ITEM 17. FINANCIAL STATEMENTS 74 ITEM 18. FINANCIAL STATEMENTS 74 ITEM 19. EXHIBITS 75 EX1-2 EX 4-11 EX 4-12 EX 8-1 EX 12-1 EX 12-2 EX 13-1 EX15-1 ii Table of Contents INTRODUCTION AND USE OF CERTAIN TERMS Explanatory Note On February 12, 2010, DHT Holdings, Inc. was incorporated under the laws of the Marshall Islands.On March 1, 2010, DHT Maritime, Inc., a Marshall Islands corporation, effected a series of transactions, or the “Transactions,” that resulted in DHT Holdings, Inc. becoming the publicly held parent company of DHT Maritime, Inc. As a result, DHT Holdings, Inc. became the successor issuer to DHT Maritime, Inc. pursuant to Rule 12g-3(a) of the Securities Exchange Act of 1934, as amended.In connection with the Transactions, each stockholder of DHT Maritime, Inc. common stock on March 1, 2010 received one share of DHT Holdings, Inc. common stock for each share of DHT Maritime, Inc. common stock held by such stockholder on such date.Following the Transactions, shares of DHT Maritime, Inc. no longer trade on The New York Stock Exchange, or “NYSE.”Instead, shares of DHT Holdings, Inc. common stock now trade on the NYSE under the ticker symbol “DHT,” which is the same ticker symbol of DHT Maritime, Inc. Unless we specify otherwise, all references and data in this report to our “business,” our “vessels” and our “fleet” refer to the seven vessels comprising our initial fleet, or the “Initial Vessels” that we acquired simultaneously with the closing of our initial public offering, or “IPO,” on October 18, 2005 and the two Suezmax tankers we acquired subsequent to our IPO.Unless we specify otherwise, all references in this report to “we,” “our,” “us”, “company” and “DHT Holdings” refer to DHT Holdings, Inc. and its subsidiaries and references to DHT Holdings, Inc. “common stock” are to our common registered shares.All references in this report to “DHT Maritime” or “Maritime” refer to DHT Maritime, Inc.The shipping industry’s functional currency is the U.S. dollar.All of our revenues and most of our operating costs are in U.S. dollars.All references in this report to “$” and “dollars” refer to U.S. dollars. Presentation of Financial Information Beginning on January 1, 2009, DHT Holdings prepares its consolidated financial statements in accordance with International Financial Reporting Standards, or “IFRS,” as issued by the International Accounting Standards Board, or “IASB.”The comparative financial statements for the fiscal year 2008 have also been prepared in accordance with IFRS.For all prior periods, DHT Maritime had prepared its consolidated financial statements in accordance with U.S. Generally Accepted Accounting Principles, or “U.S. GAAP,” which differ in certain respects from IFRS. Certain Industry Terms The following are definitions of certain terms that are commonly used in the tanker industry and in this report. Term Definition ABS American Bureau of Shipping, an American classification society. Aframax A medium size crude oil tanker of approximately 80,000 to 120,000 dwt.Aframaxes operate on many different trade routes, including in the Caribbean, the Atlantic, the North Sea and the Mediterranean.They are also used in ship-to-ship transfer of cargo in the US Gulf typically from VLCCs for discharge in ports from which the larger tankers are restricted.Modern Aframaxes can generally transport from 500,000 to 800,000 barrels of crude oil. Annual Survey The inspection of a vessel pursuant to international conventions by a classification society surveyor, on behalf of the flag state, that takes place every year. Bareboat Charter A charter under which a charterer pays a fixed daily or monthly rate for a fixed period of time for use of the vessel.The charterer pays all voyage and vessel operating expenses, including vessel insurance.Bareboat charters are usually for a long term.Also referred to as a “demise charter.” Table of Contents Term Definition Bunker Fuel oil used to operate a vessel’s engines, generators and boilers. Charter Contract for the use of a vessel, generally consisting of either a voyage, time or bareboat charter. Charterer The company that hires a vessel pursuant to a charter. Charter hire Money paid by a charterer to the ship-owner for the use of a vessel under a time charter or bareboat charter. Classification Society An independent society that certifies that a vessel has been built and maintained according to the society’s rules for that type of vessel and complies with the applicable rules and regulations of the country in which the vessel is registered, as well as the international conventions which that country has ratified.A vessel that receives its certification is referred to as being “in class” as of the date of issuance. Contract of Affreightment A contract of affreightment, or “COA,” is an agreement between an owner and a charterer that obligates the owner to provide a vessel to the charterer to move specific quantities of cargo over a stated time period, but without designating specific vessels or voyage schedules, thereby providing the owner greater operating flexibility than with voyage charters alone. double hull A hull construction design in which a vessel has an inner and outer side and bottom separated by void space, usually two meters in width. Drydocking The removal of a vessel from the water for inspection and/or repair of those parts of a vessel which are below the water line.During Drydockings, which are required to be carried out periodically, certain mandatory classification society inspections are carried out and relevant certifications issued.Drydockings are generally required once every 30 to 60 months. dwt Deadweight tons, which refers to the carrying capacity of a vessel by weight. Hull Shell or body of a ship. IMO International Maritime Organization, a United Nations agency that issues international regulations and standards for shipping. Lightering Partially discharging a tanker’s cargo onto another tanker or barge. LOOP Louisiana Offshore Oil Port, Inc. Lloyds Lloyds Register, a U.K. classification society. Metric Ton A metric ton of 1,000 kilograms. Newbuilding A new vessel under construction or just completed. Off Hire The period a vessel is unable to perform the services for which it is required under a time charter.Off hire periods typically include days spent undergoing repairs and Drydocking, whether or not scheduled. OPA U.S. Oil Pollution Act of 1990, as amended. OPEC Organization of Petroleum Exporting Countries, an international organization of oil-exporting developing nations that coordinates and unifies the petroleum policies of its member countries. 2 Table of Contents Term Definition Petroleum Products Refined crude oil products, such as fuel oils, gasoline and jet fuel. Protection and Indemnity (or “P&I”) Insurance Insurance obtained through mutual associations, or “clubs,” formed by ship-owners to provide liability insurance protection against a large financial loss by one member through contribution towards that loss by all members.To a great extent, the risks are reinsured. Scrapping The disposal of vessels by demolition for scrap metal. Special Survey An extensive inspection of a vessel by classification society surveyors that must be completed at least once during each five year period.Special surveys require a vessel to be drydocked. Spot Market The market for immediate chartering of a vessel, usually for single voyages. Suezmax A crude oil tanker of approximately 130,000 to 170,000 dwt.Modern Suezmaxes can generally transport about one million barrels of crude oil and operate on many different trade routes, including from West Africa to the United States. Tanker A ship designed for the carriage of liquid cargoes in bulk with cargo space consisting of many tanks.Tankers carry a variety of products including crude oil, refined petroleum products, liquid chemicals and liquefied gas. TCE Time charter equivalent, a standard industry measure of the average daily revenue performance of a vessel.The TCE rate achieved on a given voyage is expressed in $/day and is generally calculated by subtracting voyage expenses, including bunker and port charges, from voyage revenue and dividing the net amount (time charter equivalent revenues) by the round-trip voyage duration. Time Charter A charter under which a customer pays a fixed daily or monthly rate for a fixed period of time for use of the vessel.Subject to any restrictions in the charter, the customer decides the type and quantity of cargo to be carried and the ports of loading and unloading.The customer pays the voyage expenses such as fuel, canal tolls, and port charges.The ship-owner pays all vessel operating expenses such as the management expenses, crew costs and vessel insurance. Vessel Operating Expenses The costs of operating a vessel that are incurred during a charter, primarily consisting of crew wages and associated costs, insurance premiums, lubricants and spare parts, and repair and maintenance costs.Vessel operating expenses exclude fuel and port charges, which are known as “voyage expenses.”For a time charter, the ship-owner pays vessel operating expenses.For a bareboat charter, the charterer pays vessel operating expenses. VLCC VLCC is the abbreviation for “very large crude carrier,” a large crude oil tanker of approximately 200,000 to 320,000 dwt.Modern VLCCs can generally transport two million barrels or more of crude oil.These vessels are mainly used on the longest (long haul) routes from the Arabian Gulf to North America, Europe, and Asia, and from West Africa to the United States and Far Eastern destinations. Voyage Expenses Expenses incurred due to a vessel traveling to a destination, such as fuel cost and port charges. 3 Table of Contents Term
